Citation Nr: 0726365	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for residuals of an appendectomy, to include a 
scar.  

2.  Entitlement to service connection for a heart disorder, 
to include congestive heart failure.  

3.  Entitlement to service connection for a vascular 
disability of the left lower extremity, to include peripheral 
artery disease and lymphedema.  

4.  Entitlement to service connection for a vascular 
disability of the right lower extremity, to include 
peripheral artery disease and lymphedema.  

5.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1970 to June 1973 and with the Iowa Army 
National Guard from November 1990 to June 1991, to include 
duty in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

The veteran was afforded a Travel Board Hearing with the 
undersigned Veterans Law Judge in April 2007.  A transcript 
is associated with the claims file.  

The issues of entitlement to service connection for a heart 
disorder, bilateral lower extremity vascular disorders, and 
COPD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a well-healed, superficial scar on his 
abdomen as a residual of an appendectomy; the scar is painful 
as it limits the veteran from lifting heavy objects.  


CONCLUSION OF LAW

A 10 percent evaluation for a post-appendectomy superficial 
scar is warranted.  38 U.S.C.A. §§ 1155, 55103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Codes 7800-7804 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a May 2002 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

This appeal arises from a notice of disagreement with an 
initial rating assigned following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted, the claim is substantiated, and further VCAA notice 
is generally not required.  See Dunlap v. Nicholson, No. 03- 
0320 (U.S. Vet. App. Mar. 22, 2007).  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims for an increase be granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For reasons discussed 
in further detail below, the veteran's claim for an increase 
is granted to the maximum allowable schedular rating with 
extraschedular consideration being inappropriate, mooting any 
potential deficiency with regard to timing of notice.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA. 

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and an examination to evaluate the disability at 
issue has been conducted.  The examination and other relevant 
evidence of record provide findings that are adequate for 
rating purposes.  Under these circumstances, there is no duty 
to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

While there are contradictory accounts of the date of the 
veteran's appendectomy, the service medical records state 
that the veteran underwent removal of his appendix in 1972 
while in the U.S. Air Force.  In a March 2003 rating action, 
the veteran was granted service connection for the residuals 
of this condition, chiefly manifesting as a scar, and a 
noncompensable evaluation was assigned.  The veteran believes 
that his disability is of a high enough level of severity so 
as to warrant compensation.  

In the veteran's April 2007 Travel Board Hearing, he stated 
that he feels restricted in heavy lifting due to a fear that 
his scar may tear or bleed.  This is, essentially, an 
admission on the part of the veteran that he experiences pain 
in his scar.  VA examination in April 2005 identified a post-
appendectomy scar that was well-healed.  No other significant 
residuals of the veteran's appendectomy were identified.  

Superficial scars that are painful on examination are rated 
under Diagnostic Code 7804 (superficial scars are defined as 
ones not associated with underlying soft tissue damage).  See 
38 C.F.R. § 4.118, Diagnostic Code 7804.  There is a maximum 
10 percent rating available under this code, applicable when 
a superficial scar presents pain upon examination.  Id.  As 
the veteran's scar is not disfiguring, deep, causative of 
limitation of motion, or associated with tissue loss or 
damage, a rating under Code 7804 is appropriate.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.    Pain is a 
symptom that is ascertainable by the senses (hence something 
on which the veteran is competent to report, see Espiritu, 
supra), and the veteran's complaint that he fears his scar 
may tear under exertion is an example of a complaint of pain 
in the scar.  While not specifically addressed by the 
examiner, the presence of pain in the scar (upon examination 
or at any other time) will be conceded, and the veteran's 
disability evaluation will be increased to the maximum 
schedular 10 percent.  

There is no evidence, however, that the veteran's scar 
presents such an unusual disability picture so as to cause a 
marked interference with employment or a need for frequent 
hospitalization.  As this is the case, the Board determines 
that a remand for referral to the Director of VA's 
Compensation and Pension Service for extraschedular 
consideration is not required.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338, 339 (1996).


ORDER

A 10 percent evaluation, but no more than 10 percent, is 
granted for residuals of an appendectomy, to include a scar, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  


REMAND

The claims for entitlement to service connection for a 
bilateral vascular condition of the lower extremities, COPD, 
and a heart condition are addressed together in this remand 
for the sake of expediency, as they require the same 
evidentiary development before an adjudication can be made.  

The veteran served as an Army medic during the First Gulf 
War.  Specifically, his service personnel records identify 
duty in Kuwait in March 1991, which was shortly after 
hostilities in the ground phase of Operation Desert Storm 
officially ended.  He contends that he had duty near burning 
oil wells which were set ablaze by the Iraqi Army during 
their retreat from approaching Coalition forces.  The Board 
does not question the occurrence of this action by enemy 
forces, as it is well documented historically.  The nation of 
Kuwait was indeed heavily inundated by clouds of black oil 
smoke during this time period due to the vandalism of the 
Iraqi Forces.  It is indeed likely that the veteran, while 
performing his duties in Kuwait in March 1991, was exposed to 
these aerial contaminants as he contends.  

Additionally, the veteran had posited a theory that he should 
be entitled to service connection for his claimed conditions 
based on a causal or aggravating relationship stemming from 
his service-connected Crohn's disease.  

To date, there has been no medical opinion addressing the 
possibility of the contended secondary relationship between 
Crohn's and the claimed conditions (to include treatment for 
Crohn's disease), nor has there been an opinion addressing 
the potential causative relationship between exposure to oil-
contaminated air and his claimed conditions.  The Board will 
therefore remand these claims so that a comprehensive VA 
internal medicine examination may be afforded.  

The Board notes that the veteran had several periods of 
service as both an active duty member of the U.S. Air Force 
and as an activated member of the Iowa Army National Guard.  
While it appears that the National Personnel Records Center 
(NPRC) has provided all records that they have in their 
custody for all periods of service, the records for the Gulf 
War period seem incomplete.  Prior to affording the veteran 
his new examination, the veteran should be asked to identify 
which National Guard units he served with at the time of his 
activation.  Upon receipt of this information, the 
appropriate Adjutant General's Office(s) should be contacted 
to see if any additional service medical records exist.   


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Ask the veteran to identify all Army 
National Guard units with which he served 
in an activated status.  Particularly, ask 
the veteran to identify which Iowa Army 
National Guard unit he served with in the 
First Gulf War.  Upon receipt of this 
information, query the appropriate 
Adjutant General's Office(s) to see if 
additional service medical records are 
present.  If such records do exist, obtain 
copies of them and associate them with the 
claims file.  If no such records are 
available, annotate the record to reflect 
this.  

3.  The veteran should be afforded a VA 
internal medicine examination to determine 
the nature, approximate onset date or 
etiology of any heart condition, 
respiratory condition, to include COPD, and 
bilateral vascular disorder of the lower 
extremities which may currently be present.  
Following a review of the relevant medical 
evidence in the claims file and any tests 
that are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's heart condition, 
respiratory condition, to include 
COPD, and bilateral lower extremity 
vascular disorder had an onset or 
are otherwise linked to any incident 
or event of the veteran's active 
service, to include his service in 
Kuwait in close proximity to air 
contaminated with burning oil fumes.  

Furthermore, the examiner is asked 
to opine on if it is at least as 
likely as not that any currently 
present heart condition, respiratory 
condition (COPD), or bilateral lower 
extremity vascular disorder was 
caused by the veteran's military 
service directly or, alternatively, 
manifested as a secondary condition 
caused or aggravated by the 
veteran's service-connected Crohn's 
disease (to include treatment for 
Crohn's disease).  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
or aggravation as to find against 
causation or aggravation.  More 
likely and as likely support the 
contended causal or aggravating 
relationship; less likely weighs 
against the claim.  

With regards to the claim for 
service connection for a heart 
condition, COPD, and a bilateral 
lower extremity vascular disorder 
based on aggravation of by a 
service-connected disability, the 
Board advises that "aggravation" 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition, as opposed to a temporary 
flare-up of symptoms.   Effective 
October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-
connected disorder by service-
connected disability.  See 71 Fed. 
Reg. 52744 (2006).  The amendment 
essentially codifies Allen with 
language that requires that a 
baseline level of severity of the 
nonservice-connected disease or 
injury must be established by 
medical evidence created before the 
onset of aggravation.  As such, If 
it is determined that the veteran's 
heart condition, COPD, and bilateral 
lower extremity vascular disorder 
was aggravated by his service-
connected Crohn's disease (or 
treatment for Crohn's disease), to 
the extent possible, the examiner is 
requested to provide an opinion as 
to approximate baseline level of 
severity of the claimed disorders 
before the onset of aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claims.  If 
the claims remain denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


